DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 04/12/2021.

Response to Arguments
Applicant’s arguments, filed on 04/12/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claims 1, 9, 17 and 20 have been withdrawn. 
Applicant’s arguments, filed on 04/12/2021, with respect to statutory type double patenting, have been fully considered and are persuasive.  The statutory type double patenting rejection of claims 1, 2, 4-10 and 12-22 has been withdrawn. However, Applicant’s cancellation of claims 4 and 12 made the independent claims broader. A new non-statutory double patenting rejection is presented below.

Applicant's arguments, filed on 04/12/2021, regarding claim rejections under 35 U.S.C. 105, have been fully considered but they are not persuasive. 
(1), Applicant’s Argument: “So, the claim specifies a bitmap where each bit corresponds to two indices, a first dimension index and a second dimensional index, where these two indices together identify a two-dimensional beam. This feature of the claims is not disclosed or suggested by the combination of Han and Zhu”.
Examiner’s Response: In Fig. 4 and paragraph 0164, Han describes a bitmap 501 which contains 53 bits. Each bit a is identified by a first index (i.e. the subscript of a) and a second i.e. the superscript of a). In paragraphs 0026 and 0164, Han teaches that each bit of the bitmap corresponds to a precoding matrix. Then in paragraph 0048, Han describes “with the increase of the number of transmit antennas, the width of the beam formed by precoding becomes narrow”. That is, the precoding matrix generates a beam, or each bit a in Han’s bitmap corresponds to a beam. 
Therefore, the only difference between Applicant’s claim 1 and the disclosure of Han is the type of beam generated by the precoding matrix. Zhu teaches that a precoding matrix can be used to generate a two-dimension beam which has a tilt angle and a horizontal steering angle (see Zhu at paragraph 0061). With Zhu’s teaching, Han’s precoding matrix can be modified to generate two-dimensional beam, instead of just a beam. 

(2), Applicant’s Argument: “Nowhere is there any suggestion that each bit (or any bit) in Han’s bitmaps corresponds to a combination of two dimension indices. The Office Action says that ‘Han describes that each bit is identified by two indices’-here, the Office Action appears to be referring to the fact that (a) the bits in the first bitmap correspond to codebook 1 while the bits in the second bitmap correspond to codebook 2 and (b), each bit is numbered from 0 to either 52 or 55. But, these are not ‘dimensional indices’ under any reasonable interpretation of the term. The first of these, i.e., an ‘index’ with a value of 1 or 2, simply identified the codebook. Han suggests no codebook ‘dimension,’ and there is no reason to believe that any person of ordinary skill in the art would consider codebooks to make up a ‘dimension’ ”.
Examiner’s Response: Wikipedia states “the dimension of a mathematical space (or object) is informally defined as the minimum number of coordinates needed to specify point within it”. That is, if a point must be specified by two coordinates, that point is a two-dimensional point.  
In Fig. 4 and paragraph 0164, Han shows that any bit in one bitmap is uniquely specified by two coordinates, the first coordinate specifies the bit position within one bitmap, from 0 to 52 for the first bitmap B1, and from 0 to 55 for the second bitmap B2. The second coordinate specifies a codebook the bit belongs to. The bits in the first bitmap B1 correspond to codebook 1 and the bits in the second bitmap B2 correspond to codebook 2. Then in paragraph 0165, Han teaches that the first bitmap B1 and the second bitmap B1 are combined to form a single bitmap in the form {B2, B1}. Therefore, either codebook 1 or codebook 2 is needed to identify a bit in the single bitmap.  Han’s “codebook” is a dimension.
In another exemplary embodiment of  “individual bits of the bitmap” described in paragraphs 0166-0170, Han teaches “Bit a16(v-1)+i is designated for the precoding matrix corresponding to the codebook index i in Table 3 and rank value v”. That is, each bit is specified by a first coordinate i and a second coordinate v.

(3), Applicant’s Argument: “Likewise, the second of these indices, i.e., the bit index ranging from 0 to either 52 or 55, identifies one of a set of precoding matrices in the respective codebook. Again, there is no ‘precoding matrix dimension’ and there is no reason to believe that any person of ordinary skill in the art would consider a set of precoding matrixes to define a ‘dimension’”
Examiner’s Response: Claim 1 recites “each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2”. That is, claim 1 requires that each bit in the bitmap be specified by two indexes. As discussed above, Han’s 1 or B2 in the combined bitmap {B2, B1}. Thus, Han’s codebook number is an index. Once B1 or B2 is identified, the index for a bit in B1 goes from 0 to 52, and the index for a bit in B2 goes from 0 to 55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-10 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,594,373 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 16/819,805
US Patent: 10,594,373 B2
1.  A method, in a radio network node, for configuring a wireless device in a wireless network, the method comprising: 

identifying, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; and 

transmitting, to the wireless device, a bitmap identifying the subset of precoding matrix codewords that are not to be reported by the wireless device;  

wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of  possible combinations of the first dimension index l'1 and the second dimension index l'2, and wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook. 


1.  A method, in a radio network node, for configuring a wireless device in a wireless network, the method comprising: 

identifying, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; and 

transmitting, to the wireless device, a bitmap identifying the subset of precoding matrix codewords that are not to be reported by the wireless device;  

wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of possible combinations of the first dimension index l'1 and the second dimension index l'2, and wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook, and

wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n = l'2 +C l'1, where C is a positive integer, and l'1and l'2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit. 

2.  The method of claim 1, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 

2.  The method of claim 1, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 

5.  The method of claim 1, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l'1 and the second dimension index is equal to the second dimension index l'2. 

3.  The method of claim 1, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l'1 and the second dimension index is equal to the second dimension index l'2. 

6.  The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit. 
4.  The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit. 

7.  The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit. 

5.  The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit. 

8.  The method of claim 1, further comprising: receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback; and applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device. 

9.  A method, in a wireless device operating in a wireless network, the method comprising:

receiving, from a radio network node, a bitmap indicating, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; and 

identifying, using the bitmap, the subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback,
 
wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of possible combinations of the first dimension index l'1 and the second dimension index l'2, and wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.


6.  The method of claim 1, further comprising: receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback; and applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device. 

7.  A method, in a wireless device operating in a wireless network, the method comprising:

receiving, from a radio network node, a bitmap indicating, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; and 

identifying, using the bitmap, the subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback,
 
wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of possible combinations of the first dimension index l'1 and the second dimension index l'2, and wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook, and

wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n = l'2 + C l'1, where C is a positive integer, and l'1 l'2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit. 


10.  The method of claim 9, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 

8.  The method of claim 7, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 

13.  The method of claim 7, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l'1 and the second dimension index is equal to the second dimension index l'2. 

9.  The method of claim 7, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l'1 and the second dimension index is equal to the second dimension index l'2. 

14.  The method of claim 7, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit. 

10.  The method of claim 7, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit. 

15.  The method of claim 9, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit. 

11.  The method of claim 7, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit. 

16.  The method of claim 7, further comprising: selecting a precoding matrix codeword, from precoding matrix codewords in the predetermined codebook other than those precoding matrix codewords in the identified subset, wherein said selecting is based on one or more channel measurements;  and transmitting, to the network node, CSI feedback reporting the selected precoding matrix codeword. 

12.  The method of claim 7, further comprising: selecting a precoding matrix codeword, from precoding matrix codewords in the predetermined codebook other than those precoding matrix codewords in the identified subset, wherein said selecting is based on one or more channel measurements;  and transmitting, to the network node, CSI feedback reporting the selected precoding matrix codeword. 

17.  A radio network node, for configuring a wireless device in a wireless network, the radio network node comprising processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby said radio network node is configured to: 

identify, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback;  and

transmit, to the wireless device, a bitmap identifying the subset of precoding matrix codewords that are not to be reported by the wireless device;  

wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of  possible combinations of the first dimension index l'1 and the second dimension index l'2, and wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.


13.  A radio network node, for configuring a wireless device in a wireless network, the radio network node comprising processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby said radio network node is configured to: 

identify, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback;  and 

transmit, to the wireless device, a bitmap identifying the subset of precoding matrix codewords that are not to be reported by the wireless device;  

wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of the possible combinations of the first dimension index l'1 and the second dimension index l'2, and wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook, and 

wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n = l'2 + C l'1, where C is a positive integer, and l'1 and l'2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit. 

18.  The radio network node of claim 17, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 

14.  The radio network node of claim 13, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 

19.  The radio network node of claim 17, wherein the memory containing instructions executable by said processing circuitry further comprises instructions for receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback, and applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device. 

15.  The radio network node of claim 13, wherein the memory containing instructions executable by said processing circuitry further comprises instructions for receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback, and applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device. 

20.  A wireless device for operating in a wireless network, the wireless device comprising processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby said wireless device is configured to: 

receive, from a radio network node, a bitmap indicating, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback;  and 

identify, using the bitmap, the subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback, 

wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of possible combinations of the first dimension index l'1 and the second dimension index l'2, and 

wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook. 


16.  A wireless device for operating in a wireless network, the wireless device comprising processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby said wireless device is configured to: 

receive, from a radio network node, a bitmap indicating, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback;  and 

identify, using the bitmap, the subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback, 

wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2 out of possible combinations of the first dimension index l'1 and the second dimension index l'2, and 

wherein the first dimension index l'1 and the second dimension index l'2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook, and 

wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n = l'2 + C l'1, where C is a positive integer, and l'1 and l'2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit. 

21.  The wireless device of claim 20, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 


22.  The wireless device of claim 16, wherein the memory containing instructions executable by said processing circuitry further comprises instructions for selecting a precoding matrix codeword, from precoding matrix codewords in the predetermined codebook other than those precoding matrix codewords in the identified subset, wherein said selecting is based on one or more channel measurements, and transmitting, to the network node, CSI feedback reporting the selected precoding matrix codeword. 

17.  The wireless device of claim 16, wherein the first dimension index l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported. 

18.  The wireless device of claim 16, wherein the memory containing instructions executable by said processing circuitry further comprises instructions for selecting a precoding matrix codeword, from precoding matrix codewords in the predetermined codebook other than those precoding matrix codewords in the identified subset, wherein said selecting is based on one or more channel measurements, and transmitting, to the network node, CSI feedback reporting the selected precoding matrix codeword. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2012/0082248 A1) in view of Zhu et al (US 2015/0215014 A1).
Consider claims 1, 9, 17 and 20:
	Han discloses a method, in a radio network node, for configuring a wireless device in a 
wireless network (see paragraph 0005, where Han describes an invention for a wireless data communication system), the method comprising: 
identifying, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback (see paragraph 0052, where Han describes that a evolved Node B(eNB) generates a codebook subset restriction (CSR) bitmap including bits corresponding to restricted precoding matrix indicators (PMI) that are not allowed for reporting; see paragraphs 0024-0026, where Han describes that a User Equipment (UE) reports the channel state to the eNB with the restricted PMI blocked); and
transmitting, to the wireless device, a bitmap identifying the subset of precoding matrix codewords that are not to be reported by the wireless device (see paragraph 0052, where Han describes that the eNB transmits the CSR bitmap to the UE; see paragraph 0026, where Han describes that a bit of the bitmap matches a corresponding precoding matrix , a bit is set to 0 such that the UE feedback on the corresponding precoding matrix is blocked);  
wherein each bit in the bitmap corresponds to only one combination of a first dimension index l'1 and a second dimension index l'2  out of the possible combinations of the first dimension index l'1 and the second dimension index l'2 see Fig. 4 and paragraph 0164, where Han describes that each bit is identified by two indexes), and 
wherein the first dimension index l'1 and the second dimension index l'2 identify a precoding matrix (see paragraph 0169, where Han describes that each bit is designated for the precoding matrix corresponding to the codebook index i and rank v), 
the precoding matrix being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook (see paragraph 0020, where Han describes one column of a codebook that includes a vector with four complex numbers). 
		Han discloses the first dimension index l'1 and the second dimension index l'2 identify a precoding matrix (see paragraph 0169, where Han describes that each bit is designated for the precoding matrix corresponding to the codebook index i and rank v; see paragraph 0026, where Han describes that a bit of the bitmap matches a corresponding precoding matrix). Han does not specifically disclose the precoding matrix identifies a two-dimensional beam.
		Zhu teaches a precoding matrix that identifies a two-dimensional beam (see paragraph 0061, where Zhu describes that each column of a precoding matrix Pc may be a two-dimensional beam).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include that the precoding matrix identifies a two-dimensional beam, as taught by Zhu to modify the method of Han in order to reduce the use of antenna elements, as discussed by Zhu (see paragraph 0052).
Consider claims 2, 10, 18 and 21:
l'1 and the second dimension index l'2 are first and second forbidden dimension indices, respectively, such that the first dimension index l'1 and the second dimension index l'2 identify a forbidden precoding matrix for which corresponding precoding matrix codewords are not to be reported (see paragraph 0026, where Han describes that a bit of the bitmap matches a corresponding precoding matrix , a bit is set to 0 such that the UE feedback on the corresponding precoding matrix is blocked). 
		Han does not specifically disclose the precoding matrix identifies a two-dimensional beam.
		Zhu teaches a precoding matrix that identifies a two-dimensional beam (see paragraph 0061, where Zhu describes that each column of a precoding matrix Pc may be a two-dimensional beam).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include that the precoding matrix identifies a two-dimensional beam, as taught by Zhu to modify the method of Han in order to reduce the use of antenna elements, as discussed by Zhu (see paragraph 0052).
 		Consider claims 5 and 13:
	Han in view of Zhu discloses the invention of claims 1 and 9 above. Han discloses each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices (see paragraph 0022, where Han describes that the precoding matrix is defined by the column vectors given by the set {s}), each pair of dimension indices comprising a first dimension index and a second dimension index (see paragraph 0169, where Han describes that each bit is designated for the precoding matrix corresponding to the codebook index i and rank v), and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l'1 and the second dimension index is equal to the second dimension index l'2 (see paragraph 0026, where Han describes that a bit of the bitmap matches a corresponding precoding matrix , a bit is set to 0 such that the UE feedback on the corresponding precoding matrix is blocked). 
		Consider claims 6 and 14:
	Han in view of Zhu discloses the invention of claims 1 and 9 above. Han discloses each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a precoding matrix identified by the bit (see paragraph 0052, where Han describes that the CSR bitmap includes bits corresponding to restricted precoding matrix indicators and rank indicators that are not allowed for reporting, the CSR bitmap comprises bits of respective layers; see paragraph 0024, where Han describes the layers of signals are transmitted in spatial multiplexing). 
		Han does not specifically disclose the precoding matrix identifies a two-dimensional beam.
		Zhu teaches a precoding matrix that identifies a two-dimensional beam (see paragraph 0061, where Zhu describes that each column of a precoding matrix Pc may be a two-dimensional beam).
before the effective filing date of the claimed invention to include that the precoding matrix identifies a two-dimensional beam, as taught by Zhu to modify the method of Han in order to reduce the use of antenna elements, as discussed by Zhu (see paragraph 0052).
		Consider claims 7 and 15:
	Han in view of Zhu discloses the invention of claims 1 and 9 above. Han discloses each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the precoding matrix identified by the bit (see paragraph 0052, where Han describes that the CSR bitmap includes bits corresponding to restricted precoding matrix indicators and rank indicators that are not allowed for reporting; see paragraph 0021, where Han describes that a column of the precoding matrix has two rows). 
 		Han does not specifically disclose the precoding matrix identifies a two-dimensional beam.
		Zhu teaches a precoding matrix that identifies a two-dimensional beam (see paragraph 0061, where Zhu describes that each column of a precoding matrix Pc may be a two-dimensional beam).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include that the precoding matrix identifies a two-dimensional beam, as taught by Zhu to modify the method of Han in order to reduce the use of antenna elements, as discussed by Zhu (see paragraph 0052).
		Consider claims 8, 16, 19 and 22:
see paragraph 0028, where Han describes that the eNB receives feedback of precoding matrix indicator which is generated by referencing the CSR bitmap), and applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device (see paragraph 0028, where Han describes that the eNB performs downlink scheduling and transmission based on the feedback information; see paragraph 0024, where Han describes that the downlink transmission is a multiple-input multiple-output (MIMO) transmission). 
 
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631